              Case 3:19-cv-05060-RSM Document 20 Filed 03/08/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
                                    UNITED STATES DISTRICT COURT
 8                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 9
10
       BRENT KIRTUS WELLS,                              Case No. C19-5060-RSM
11
                      Plaintiff,                        ORDER GRANTING PLAINTIFF’S
12                                                      MOTION FOR ATTORNEY’S FEES
13                        v.                            UNDER 42 U.S.C. § 406(B)

14     COMMISSIONER OF SOCIAL
       SECURITY,
15
16                    Defendant.

17
18
            This matter comes before the Court on Plaintiff Brent Kirtus Wells’ Motion for
19
     Attorney’s Fees under 42 U.S.C. § 406(b). Dkt. #17. Defendant Commissioner of Social
20
     Security does not oppose Plaintiff’s motion. Dkt. #19.
21
22          Having reviewed Plaintiff’s motion and the attached declaration, the Court finds good

23   cause for entry of this Order. It is therefore ORDERED that reasonable fees in the amount of
24
     $10,079.00 are awarded to Plaintiff’s attorney, Charles W. Talbot, pursuant to 42 U.S.C. §
25
     406(b), reduced by the EAJA fees of $5,259.82 that were previously awarded, leaving a net fee
26
27   of $4,819.18.

28

     ORDER GRANTING PLAINTIFF’S MOTION FOR ATTORNEY’S FEES UNDER 42 U.S.C.
     § 406(B) - 1
           Case 3:19-cv-05060-RSM Document 20 Filed 03/08/21 Page 2 of 2




          IT IS SO ORDERED.
 1
 2
 3        DATED this 8th day of March, 2021.
 4
 5
 6
 7
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING PLAINTIFF’S MOTION FOR ATTORNEY’S FEES UNDER 42 U.S.C.
     § 406(B) - 2
